Name: EFTA SURVEILLANCE AUTHORITY DECISION No 196/94/COL of 30 November 1994 concerning additional guarantees relating to egg drop syndrome-76 for poultry destined to certain EFTA States
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-12-31

 Avis juridique important|E1994C0196EFTA SURVEILLANCE AUTHORITY DECISION No 196/94/COL of 30 November 1994 concerning additional guarantees relating to egg drop syndrome-76 for poultry destined to certain EFTA States Official Journal L 383 , 31/12/1994 P. 0050 - 0052EFTA SURVEILLANCE AUTHORITY DECISION No 196/94/COL of 30 November 1994 concerning additional guarantees relating to egg drop syndrome-76 for poultry destined to certain EFTA States THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 4 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (Council Directive 90/539/EEC, hereinafter referred to as 'the Poultry Act'), and in particular Article 14 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol I, Article 1 (c) thereof,Whereas Sweden, as stated in letters dated 14 December 1993, 27 April and 23 September 1994, considers its territory to be free of egg drop syndrome-76 (EDS-76) in poultry and vaccination against EDS-76 has been prohibited for more than a year;Whereas Sweden has submitted documentation to the EFTA Surveillance Authority as provided for in Article 14 (1) of the Poultry Act;Whereas Sweden has undertaken to monitor the situation by annual surveys and to submit a report to the EFTA Surveillance Authority annually of the findings concerning EDS-76;Whereas Sweden, as regards national movement of poultry, applies rules at least equivalent to those foreseen in this Decision;Whereas the additional guarantees provided for in the present Decision must not be requested from EFTA States or regions thereof which are themselves regarded as free from EDS-76;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Poultry (Gallus domesticus and turkey) and hatching eggs thereof coming from an EFTA State or EC Member State or region thereof which has not been granted additional guarantees, with regard to egg drop syndrome-76 (EDS-76), pursuant to Article 14 of the Act referred to in point 4 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (Council Directive 90/539/EEC) and destined to an EFTA State or region thereof referred to in the Annex (A) to this Decision, must fulfil the following conditions:1.1. Hatching eggs must come from flocks which:- have not been vaccinated against EDS-76,- have been serologically tested during the last 12 months against EDS-76, and the test results have shown with 95 % probability that the prevalence of antibodies to EDS-76 is less than 5 %,and- according to official information no clinical, serological or pathological signs of EDS-76 have been observed the last 12 months.1.2. Day-old chicks must:- not have been vaccinated against EDS-76,- come from flocks satisfying the conditions in 1.1,and- a hatchery where working practices ensure that such eggs are incubated at completely separate times and locations from eggs not satisfying the conditions in 1.1.1.3. Breeding and productive poultry must:- not have been vaccinated against EDS-76,- come from an establishment where no vaccination against EDS-76 has been carried out during the 12 months preceding consignment,- have been isolated for 14 days before consignment under the supervision of the official veterinarian and at the site of isolation, no poultry must have been vaccinated against EDS-76, and no poultry must have entered during the isolation period,- have been serologically tested during the isolation period against EDS-76, and the test results must have shown with 95 % probability that the prevalence of antibodies to EDS-76 is less than 5 %,and- come from an establishment where according to official information no clinical, serological or pathological signs of EDS-76 have been observed the last 12 months.1.4. Slaughter poultry must be transported directly to the slaughterhouse.2. The health certificate provided for in Annex IV to the Poultry Act must be completed by the following for poultry and hatching eggs sent to EFTA States or regions thereof referred to in the Annex (A) to this Decision:'poultry or hatching eggs in accordance with EFTA Surveillance Authority Decision No 196/94/COL of 30 November 1994 concerning additional guarantees relating to egg drop syndrome-76 for poultry destined to certain EFTA States referred to in Annex (A) of the same Decision.'3. The EFTA States referred to in the Annex shall submit to the EFTA Surveillance Authority an annual report of its monitoring of the situation with regard to EDS-76 at the latest on 1 April, the following year.4. This Decision shall enter into force on 1 December 1994.5. This Decision is addressed to the EFTA States.6. This Decision shall be authentic in the English language.Done at Brussels, 30 November 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College MemberANNEX A. Regions free of EDS-76 which do not permit vaccination Sweden: all regions